Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s Arguments/Remarks filed 11/3/2021 have been fully considered but they are not persuasive. 
Applicant argues, see Remarks, pg(s). 6-7, that: That is, Pagan lacks a teaching or suggestion of that "an inlet and an outlet of the medium flow path ... are arranged on an opposite side of the light source unit to the processing chamber" as recited in amended claim 1. … 
Even assuming, but not admitting, that the Office's position is valid, Noda fails to teach or suggest that an inlet and outlet of the water channel 3 are arranged on an opposite side of the LD source 5. Indeed, referring to Fig. 10a of Noda, the inlet, at the bottom of water channel 5, and the outlet, at the top of the water channel 3, are on opposite sides of the water channel. For a least the foregoing reasons, Noda fails to disclose or suggest "an inlet and an outlet of the medium flow path provided inside the cooling block are arranged on an opposite side of the light source unit to the processing chamber" as recited in amended claim 1.

3.	In response to item(s) 2 above, the examiner disagrees. The examiner is giving the claims their broadest reasonable interpretation. Pagan et al. (US 20190046675 A1) discloses wherein an inlet (29) and an outlet (fluid outlet post 33 before/at turn towards 30) of the medium flow path 

See also, (fig 2. UV source 6, processing chamber 1, cooling chamber 2, cooling block/heatsink 8; medium flow path-fluid travels from 3 opposite/behind 6/8 and to 4 into processing chamber 1 and out of 5) [0041-0042]. 
     	But Pagan fails to disclose a medium flow path provided inside the cooling block.
    	Noda, however, discloses a light source (abstract) (fig. 10, source 5, light 7) with a cooling block (2) [0005-0006] for cooling the light source, and a medium flow path (arrows through 3) [0005-0006] provided inside the cooling block (2), a cooling medium flowing through the medium flow path [0005-0006];
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify Pagan’s fluid processing chamber comprising a light source with an oppositely positioned (to the processing chamber) liquid cooling flow path (that isn’t through the light source’s heat sink/cooling block), with a fluid medium flow path provided inside the cooling block, as taught by Noda, for the use of known cooling technique (fluid flow through a cooling block heatsink) to improve similar light source devices in the same way (i.e., by increasing the cooling block cooling by an additional internal cooling fluid flow inside the cooling block) and/or to use as a substitution of one known cooling block heatsink configuration (i.e. without internal fluid flow cooling) for another (i.e. with internal fluid flow cooling) to obtain predictable results of increased cooling.
In short, it is the examiner’s position that it would be obvious to place the internal fluid cooling block of Noda/use internal fluid cooling for a cooling block/heatsink as taught by Noda (fig. 10, 2, 3) into/for the cooling block/heatsink (fig. 2, 8) (fig. 10, 33) of Pagan’s light source (fig. 2, 6) (fig. 10; light source 34) which would be oppositely positioned relative to processing chamber (fig. 2, 1) (fig. 10; 31).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Pagan et al. (US 20190046675 A1) in view of Noda et al. (US 20030053496 A1).
Regarding claim 1, Pagan discloses a fluid sterilizer (abstract) comprising:
a processing chamber (fig. 10, 31) for processing a fluid (from 28 and in 31); 
a light source unit (fig. 10, “E” with 34’s) having a light source (34’s) for irradiating the processing chamber (31) with ultraviolet rays, a cooling block (heat sink 33) [0056] for cooling the light source, and a medium flow path (fluid flows from 29 past 33 to 30 to 28) [0056] provided 
a supply flow path (upstream of 29) for connecting the medium flow path (from 29 past 33 to 30 to 28) [0056] and the processing chamber (31) to each other and supplying (from 29) the cooling medium flowing through the medium flow path to the processing chamber (31) as the fluid (fig. 10; fluid from 29 to 30 into 31 is UV irradiated in 31 and exits at/to 28) [0056] 
wherein an inlet (29) and an outlet (fluid outlet post 33 before/at turn towards 30) of the medium flow path 
opposite side of the light source unit (34) to the processing chamber (31) (fig. 10; fluid flows opposite/behind (from 29) the light source 34 relative to the fluid flow inside of the processing chamber 31); 
(fig. 10; UV source 34, heatsink/cooling block 33, processing chamber 31; fluid from 29 flows into 31 via 30 and  is UV irradiated in 31 and exits at 28) [0055-0056].
opposite/behind 6/8 and to 4 into processing chamber 1 and out of 5) [0041-0042]. 
     	But Pagan fails to disclose a medium flow path provided inside the cooling block.
    	Noda, however, discloses a light source (abstract) (fig. 10, source 5, light 7) with a cooling block (2) [0005-0006] for cooling the light source, and a medium flow path (arrows through 3) [0005-0006] provided inside the cooling block (2), a cooling medium flowing through the medium flow path [0005-0006];
See also, (fig. 9, light sources 18, cooling blocks 17 with internal cooling flow channels/medium flow paths 21 are connected in parallel from “From cooling water circulator”) [0072-0073].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify Pagan’s fluid processing chamber comprising a light source with an oppositely positioned (to the processing chamber) liquid cooling flow path (that isn’t through the light source’s heat sink/cooling block), with a fluid medium flow path provided inside the cooling block, as taught by Noda, for the use of known cooling technique (fluid flow through a cooling block heatsink) to improve similar light source devices in the same way (i.e., by increasing the cooling block cooling by an additional internal cooling fluid flow inside the cooling block) and/or to use as a substitution of one known cooling block heatsink configuration (i.e. without internal fluid flow cooling) for another (i.e. with internal fluid flow cooling) to obtain predictable results of increased cooling.
 
     	Regarding claim 2, Pagan discloses that the light source unit (fig. 10, 34’s of “E”) has a plurality of light sources (34’s) having different irradiation directions.
Regarding claims 3 and 4, Pagan discloses that the light source unit (fig. 10, 34’s of “E”) has the light source (34’s) facing a side surface of the processing chamber (31) [0056].
Regarding claims 5-8, Pagan discloses wherein the light source unit (fig. 10, 34’s of “E”) has a plurality of cooling blocks (33 per 34) in parallel to cooling blocks/heatsinks 33’s and also to 30’s of 31’s) [0055-0056].
(fig. 10; UV source 34, heatsink/cooling block 33, processing chamber 31; fluid from 29 flows into 31 via 30 and  is UV irradiated in 31 and exits at 28).
See also, (fig 2. UV source 6, cooling block/heatsink 8; fluid travels from 3 to 4 to 5) [0041-0042] 
[0055 Note connected in parallel or series].
     	But Pagan fails to disclose cooling blocks in which medium flow paths are connected (i.e., a medium flow path provided inside the cooling block).
    	Noda, however, discloses a light source (fig. 10, source 5) with a cooling block (2) [0005-0006], and cooling blocks (2’s) in which medium flow paths (3’s) are connected  (i.e., a medium flow path (arrows through 3) [0005-0006] provided inside the cooling block (2), with a cooling medium flowing through the medium flow path [0005-0006]).
See also, (fig. 9, light sources 18, cooling blocks 17 with internal cooling flow channels/medium flow paths 21 are connected in parallel from “From cooling water circulator”) [0072-0073].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify Pagan’s fluid processing chamber comprising a light source with an oppositely positioned (to the processing chamber) liquid cooling flow path (that isn’t through the light source’s heat sink/cooling block), with a fluid medium flow path provided inside the cooling block, as taught by Noda, for the use of known cooling technique (fluid flow through a cooling block heatsink) to improve similar light source devices in the same way (i.e., by increasing the cooling block cooling by an additional internal cooling fluid flow inside the cooling block) and/or to use as a substitution of one known with internal fluid flow cooling) to obtain predictable results of increased cooling.

     	Regarding claim 9-12, Pagan discloses that the light source unit (fig 2. UV source 6) has a plurality of cooling blocks (6’s, per [0055]) 
(fig 2. UV source 6, processing chamber 1, cooling chamber 2, cooling block/heatsink 8; fluid travels from 3 to 4 to 5)  [0041-0042].
[0055 Note connected in parallel or series].
     	But Pagan fails to disclose cooling blocks in which medium flow paths are connected (i.e., a medium flow path provided inside the cooling block).
    	Noda, however, discloses a light source (fig. 10, source 5) with a cooling block (2) [0005-0006], and cooling blocks (2’s) in which medium flow paths (3’s) are connected  (i.e., a medium flow path (arrows through 3) [0005-0006] provided inside the cooling block (2), with a cooling medium flowing through the medium flow path [0005-0006]).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Pagan, with a medium flow path provided inside the cooling block, as taught by Noda, for the use of known cooling technique (fluid flow through a cooling block heatsink) to improve similar light source devices in the same way (i.e., by increasing the cooling block cooling by an additional internal cooling fluid flow inside the cooling block) and/or to use as a substitution of one known cooling block configuration (i.e. without internal fluid flow cooling) for another (i.e. with internal fluid flow cooling) to obtain predictable results of increased cooling.

Regarding claims 13-20, Pagan discloses wherein at least a part of the light source unit (fig. 10, 34’s of “E”) detachably mounted [0036] [0038].
Regarding claims 13-20, Pagan modified by Noda differs from the claimed invention by not showing “including the medium flow is detachably mounted“.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for “including the medium flow is detachably mounted“, since it has been held that making parts separable has no patentable significance, unless a new and unexpected result is produced, and involves only routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881